Exhibit 10.50

SECOND AMENDMENT TO LEASE

This Second Amendment (the “Second Amendment”) to Lease is made as of August
30,2006, by and between ARE-5100/5110 CAMPUS DRIVE, L.P., a Delaware limited
partnership, having an address at 385 E. Colorado Boulevard, Suite 299,
Pasadena, California 91101 (“Landlord”), and GENAERA CORPORATION, a Delaware
corporation, having an address at 5110 Campus Drive, Plymouth Meeting,
Pennsylvania (“Tenant”).

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of December 13, 2001, and that certain First Amendment to Lease Agreement dated
as of February 6, 2004 (the Lease Agreement as amended by the First Amendment to
Lease Agreement, is herein the “Lease”), wherein Landlord leased to Tenant
certain premises (the “Premises”) located at 5110 Campus Drive, Plymouth
Meeting, Pennsylvania, and more particularly described in the Lease.

B. Tenant desires to extend the term of the Lease for a period of two (2) years,
and Landlord is willing to extend the term of the Lease on the terms herein set
forth.

C. Landlord and Tenant desire to amend the Lease to, among other things, extend
the term of the Lease.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Capitalized Terms. Capitalized terms used in this Second Amendment and not
otherwise defined herein shall have the meanings ascribed in the Lease.

2. Term. Effective as of the date hereof, the Term of the Lease, as defined in
the Lease, shall be extended by twenty-four (24) months and shall expire, unless
terminated earlier pursuant to the Lease, on November 30, 2009. The additional
twenty-four (24) month period is herein the “Extension Term”, and the definition
of the “Term” under the Lease is hereby amended to include the Extension Term.

3. Extension Term Base Rent. Effective as of December 1, 2007 (the “Extension
Term Rent Commencement Date”), the Base Rent payable under the Lease shall be
equal to the sum of (i) the Base Rent payable immediately before such Extension
Term Rent Commencement Date, and (ii) $3,500 (which is equal to $2.00 per
rentable square foot per annum). On the first anniversary of the Extension Term
Rent Commencement Date (the “First Extension Term Anniversary”), Base Rent shall
be increased by multiplying the Base Rent payable immediately before such First
Extension Term Anniversary by four percent (4%) and adding the resulting amount
to the Base Rent payable immediately before the First Extension Term
Anniversary.

 

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute- Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

Second Amendment To Lease - Genaera Corporation   Page -1-



--------------------------------------------------------------------------------

4. Base Rent Adjustments. Base Rent payable during the Extension Term shall be
calculated in accordance with the immediately preceding paragraph. Accordingly,
Section 4 of the Lease entitled “Base Rent Adjustments” shall not be applicable
during the Extension Term.

5. Miscellaneous.

(a) This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

(b) This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively “Broker”) in connection with
this transaction, and that no Broker brought about this transaction. Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

(e) Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

(Signatures on Next Page)

 

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute- Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

Second Amendment To Lease - Genaera Corporation   Page -2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

TENANT:

GENAERA CORPORATION,

a Delaware corporator

By:   /s/ John L. Armstrong, Jr. Name:   John L. Armstrong, Jr. Title:   CEO
LANDLORD:

ARE-5100/5110 CAMPUS DRIVE, L.P.,

a Delaware limited partnership

By:  

ARE-Campus Drive GP, LLC, a Delaware

limited liability company, its general partner

  By:  

AREE-HOLDINGS, L.P.,

a Delaware limited partnership,

managing member

    By:  

ARE-GP HOLDINGS QRS CORP., a

Delaware corporation, general partner

      By:   /s/ Jennifer Pappas         V.P & Assistant Secretary

 

 

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute- Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

Second Amendment To Lease - Genaera Corporation   Page -3-